Per Curiam.

While a defendant in a negligence action may implead its insurance broker who allegedly breached his agreement to provide full insurance coverage, it was error for the trial court to deny the third-party defendant’s motion to sever the main and third-party actions, as the third-party defendant would be subjected to some prejudice if both actions were tried together before the same jury (Thornton v. City of New York, 20 Misc 2d 838; Kelly v. Yannotti, 4 N Y 2d 603).
*454The order should he reversed, with $10 costs and the motion granted.
Concur — Hecht, J. P., Hoestadter and Gold, JJ.
Order reversed, etc.